UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6905


MICHAEL E. HOLMES,

                Petitioner - Appellant,

          v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-00057-JCC-JFA)


Submitted:   August 22, 2012                  Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael E. Holmes, Appellant Pro Se.         Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael E. Holmes seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition and

its subsequent order denying his Fed. R. App. P. 60(b) motion

for reconsideration.         We dismiss the appeal of the denial of his

§ 2254 petition for lack of jurisdiction because the notice was

not   timely     filed,    and   dismiss         the    appeal    of   his   Rule   60(b)

motion.

            To the extent that Holmes seeks to appeal the denial

of his § 2254 petition, it is untimely.                          Parties are accorded

thirty    days    after    the       entry   of    the     district     court’s     final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6).           If a party files a Rule 60 motion within

twenty-eight days after the judgment is entered, “the time to

file an appeal of the judgment runs . . . from the entry of the

order    disposing    of    .    .    .   [the]        motion.      Fed.     R.   App.   P.

4(a)(4)(vi).       “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                       Bowles v. Russell,

551 U.S. 205, 214 (2007).                 The district court’s order denying

Holmes’ § 2254 petition was entered on the docket on January 24,

2012.     Holmes filed the Rule 60(b) motion on March 30, 2012,

after the appeal period for the § 2254 petition had expired.

                                             2
The notice of appeal was filed, at the earliest, on May 8, 2012. ∗

Because Holmes failed to file a timely notice of appeal from the

January 24, 2012 order, we do not have jurisdiction to review

that order.

               To the extent that Holmes seeks to appeal the denial

of his Rule 60(b) motion, the order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d

363, 369 (4th Cir. 2004).              A certificate of appealability will

not    issue    absent      “a   substantial     showing    of   the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on the merits, a prisoner satisfies

this       standard   by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El   v.   Cockrell,      537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

       ∗
       This is the date appearing on the notice of appeal. See
Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 275
(1988).



                                            3
          We have independently reviewed the record and conclude

that Holmes has not made the requisite showing.   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                        DISMISSED




                                  4